Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 54-55, 81-81 and 90-91 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 54-55, 81-81 and 90-91 recite “at least one of the first or second worm flights” which is indefinite because its scope is unclear.  The Examiner suggests the following amendments: “at least one of the first and second worm flights”.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 49-51, 54-55, 59-60, 79-82 and 86 is/are rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Fisher (Extrusion of Plastics) in view of Munz (US 2006/0233903), Fritsch (US 3,261,056), Strecker (US 4,765,745) and Bocker et al. (US 4,092,089).
(Claims 49, 60) Fisher (Extrusion of Plastics) discloses a device for manufacturing synthetic granules, extruded profiles or molded parts (p. 195), the device comprising:
a screw machine for producing synthetic melt (Fig. 4.9; p. 102, the Anger two-stage twin screw machine uses two pairs of intermeshing screws arranged in series with the output from the first pair, known as the plasticizing (melting) screws, feeding directly into the second pair or discharge screws; the first pair defining a screw machine; p. 90, “thermoplastics” define synthetic materials which are melted in the screw machine)
a melt pump to discharge the synthetic melt (Fig. 4.9; p. 102, the second pair, mentioned above, defines the melt pump; pp. 90, 91, 94, intermeshing twin screw extruders define pumps); and
a tool for creating the granules, the extruded profile or the molded parts (p. 195, the die defines a tool),
wherein the melt pump presses the synthetic melt through the tool (pp. 102,195, the second pair (the melt pump), as mentioned above, discharges the melt and delivers the melt to the die causing 
wherein the melt pump is separate from the screw machine and the melt pump is driven by a separate drive from the screw machine (p. 102, both pairs of screws are separately powered with variable-speed drives),
wherein the melt pump includes a compressor and the separate drive,
wherein the compressor includes a housing (Fig. 4.9 shows the housing for the first pair; p. 99, the barrel having a figure eight bore; the barrel defines a housing), an inlet and an outlet opening and at least a first and a second worm conveyor disposed in the housing (Fig. 4.9 shows an inlet for the first pair connected to a hopper and an outlet connected to the second pair; p. 102, the second pair of intermeshing screws defining a first and a second worm conveyor),
wherein the first worm conveyor includes a first worm flight,
wherein the second worm conveyor includes a second worm flight (Fig. 4.3 shows first and second worm conveyors having a first and a second worm flight, respectively; Fig. 4.9 shows the second pair having a first and a second worm flight),
wherein the first and the second worm conveyor and the first and second worm flight are configured in such a manner that a force feed of the synthetic melt occurs (pp. 90, 91, 94, positive pump mechanism, positive pump, positive feed, material is carried forward)
wherein at least one of the first or the second worm conveyors is driven by the drive (p. 102, both pairs of screws are separately powered with variable-speed drives),
wherein the first worm conveyor including the first worm flight and the second worm conveyor including the second worm flight are configured so that they correspond to one another and engage with one another in such a manner that between the housing, the first worm conveyor and the second worm conveyor at least one worm chamber is established (p. 94, the material fed to the twin screw 
wherein the housing is configured to correspond to an outer contour of the first and the second worm flight, respectively, in such a manner that a housing gap is established therebetween (pp. 95, 99, clearance between screws and the barrel wall, clearance above the lands to the barrel),
wherein the housing gap is small enough to axially seal the at least one worm chamber,
wherein the housing gap is between 0.05 mm and 2 mm (p. 93, trapped air or gas (i.e., because of sealing), p. 94, material cannot be easily transferred from one section to another (i.e., because of sealing); p. 99, housing gap is of the order of a tenth of a milimetre (0.1 mm) and is capable of sealing; the instant specification [0039], [0046], [0072], [0075] discloses that housing gaps between 0.05 mm and 2 mm enables sealing),
wherein the first worm flight and the second worm conveyor are configured to correspond to one another in such a manner that a worm gap is established therebetween,
wherein the second worm flight and the first worm conveyor are configured to correspond to one another in such a manner that a worm gap is established therebetween,
wherein the worm gaps are small enough to make the worm chamber axially sealed (p. 93, trapped air or gas (i.e., because of sealing), p. 94, material cannot be easily transferred from one section to another (i.e., because of sealing); p. 99, altering clearances between screws (which define worm gaps between the first worm flight and the second worm conveyor and the second worm flight and the first worm conveyor)); 
(Claims 54, 81) wherein at least one of the first or second worm flights has a rectangular or trapeze-shaped thread profile (Fig. 4.6 show rectangular or trapeze-shaped threads; p. 99, threads with tapered flanks (i.e., trapeze-shaped); p. 100, square thread);

(Claims 59, 86) wherein the first and second worm conveyor are configured to rotate in opposite directions to one another (Fig. 4.5; p. 91, opposite directions); and
(Claim 60) wherein the at least one of the first or second worm conveyors has a length to outer diameter ratio between approximately 2.0 and 5.0 (p. 99, it is possible to alter the length/diameter (L/D) ratio; thus such L/D ratios between approximately 2.0 and 5.0 would have been found in finding operable ratios when altering the L/D ratios).
However, Fisher (Extrusion of Plastics) does not disclose the melt pump to increase pressure of the synthetic melt, the worm gaps being between 0.05 mm and 2 mm, or wherein transfer of the synthetic melt from the screw machine to the melt pump is to occur at atmospheric pressure.
Munz (US 2006/0233903) discloses a device for extruding synthetic (plastic) melt (e.g., paragraph [0002]), the device comprising:
a screw machine 1 for producing synthetic (plastic) melt (e.g., figs. 1, 5; paragraph [0002]; the first extruder (e.g., screw machine 1) melts the extrusion material; instant specification [0035] discloses that the worm machine mixes and kneads extrusion materials into melt; the screw machine 1 of Munz mixes and kneads extrusion material into a melt);
a melt pump 2 to increase pressure of the synthetic melt (e.g., paragraph [0002], pressure build up takes place in second extruder); 
wherein the melt pump 2 is separate from the screw machine 1 (figs. 1, 5) and the melt pump 2 is driven by a separate drive 6 from the screw machine 1,

wherein the compressor includes a housing 20, an inlet and an outlet opening (figs. 1-5) and at least a first and a second worm conveyor 23, 24 disposed in the housing 20,
wherein the first worm conveyor 23 includes a first worm flight (fig. 5), 
wherein the second worm conveyor 24 includes a second worm flight (fig. 5), 
wherein the first and the second worm conveyor 23, 24 and the first and second worm flight are configured in such a manner that a force feed of the synthetic melt occurs (paragraph [0002], pressure buildup causes a force feed to occur),
wherein at least one of the first or the second worm conveyors 23, 24 is driven by the drive 6 (paragraphs [0025], [0028]),
wherein the first worm conveyor 23 including the first worm flight and the second worm conveyor 24 including the second worm flight are configured so that they correspond to one another and engage with one another in such a manner that between the housing 20, the first worm conveyor 23 and the second worm conveyor 24 at least one worm chamber is established (figs. 1, 5),
wherein the housing 20 is configured to correspond to an outer contour of the first and the second worm flight, respectively, in such a manner that a housing gap is established therebetween (figs. 1,5),
wherein the first worm flight and the second worm conveyor 24 are configured to correspond to one another in such a manner that a worm gap is established therebetween (figs. 1, 5), and
wherein the second worm flight and the first worm conveyor 23 are configured to correspond to one another in such a manner that a worm gap is established therebetween (figs. 1, 5); 

	wherein the first and the second worm conveyor 23, 24 are configured to rotate in opposite directions to one another (paragraph [0028]).
Fritsch (US 3,261,056) discloses a device (figure) for manufacturing synthetic granules, extruded profiled or molded parts, the device comprising a screw machine 2 for producing synthetic (plastic) melt (col. 1, lines 11-17; col. 2, lines 21-30; extruding means 2 with worm (screw) 2" (screw machine) plasticizes extrusion material into a melt); a melt pump 3; and a tool 4 for creating the granules, the extruded profile or the molded parts, wherein the melt pump 3, 3" presses the synthetic melt through the tool 4 (figure; col. 1, lines 11-17; col. 2, lines 1-10 and 35-39).
Strecker (US 4,765,745) discloses a device for extruding synthetic melt, the device comprising a screw machine 1 for producing synthetic (plastic) melt; and a melt pump 6, wherein the screw machine 1 and the melt pump 6 are each defined by intermeshing twin screw machines (col. 3, lines 20-27; col. 4, lines 19-29). Melt pumps can include twin screws defining axially closed pump systems forming individual chambers, which are able to build up high pressures in the case of very small chamber-casing clearances (col. 1, lines 19-28).
Bocker et al. (US 4,092,089) discloses a melt pump defined by a twin screw extruder 1, the twin screw extruder 1 comprising a housing, an inlet opening, an outlet opening configured to deliver a plastic melt to a tool 11 for creating granules from the melt (fig. 1); a first worm conveyor 3 disposed within the housing and including a first worm flight (figs. 1-3); a second worm conveyor 3 disposed within the housing and including a second worm flight engaging the first worm flight of the first worm conveyor 23 to enable a force-feed of the plastic melt into pipe 6 (figs. 1-3; the twin screw extruder creates a feeding force which forces extrusion material forward for delivery); wherein a housing gap δ is -3 to about 30x10-3 times the outer screw diameter (da), thus δ=0.004(da) to 0.03(da)= 0.004(31.6 mm) to 0.03(31.6 mm) = 0.1264 mm to 0.948 mm; note that the instant specification discloses that these dimensions enable the gap seal); a worm gap(s) is defined between the first and second worm conveyors 3, 3 having a distance of between 0.05 mm and 2.0mm and establishing a second gap seal (figs. 2-3; col. 4, lines 34- 57; s=0.3mm; s is within a range of from about 4x103  to about 30x103  times the outer screw diameter (da), thus s =0.004(da) to 0.03(da)= 0.004(31.6 mm) to 0.03(31.6 mm) = 0.1264 mm to 0.948 mm; note that the instant specification discloses that these dimensions enable the gap seal), the first and second gap seals establishing at least one axially sealed worm chamber between the housing and the first and second worm conveyors (since the gap seals have the instantly claimed dimensions which enable such sealing).  Bocker et al. (US 4,092,089) discloses that such dimensions provide a minimum clearance between the screw crests and housing as well as between the intermeshing screw shafts (col. 2, lines 63-68).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the melt pump of Fisher (Extrusion of Plastics) to increase pressure of the melt, as disclosed by Munz (US 2006/0233903), because such a modification is known in the art and would provide an alternative configuration for the device known to be operable for building up melt pressure prior to extrusion; and to further modify the device such that the worm gaps are between 0.05mm and 2mm, because such dimensions are known in the twin screw art to provide minimum clearances, as disclosed by Bocker et al. (US 4,092,089).  Further, such dimensions would have been found in finding the very small clearances corresponding to a desired high pressure build up, as taught by Strecker (US 4,765,745 relative to twin screw extruders.  
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
As to the transfer of the synthetic melt from the screw machine to the melt pump being to occur at atmospheric pressure, pressure within a screw machine is dependent upon processing conditions including the extrusion material used, temperatures, and the speed of the screw shafts, as disclosed by Fritsch (US 3,261,056: col. 1, lines 31-37).  Fisher (Extrusion of Plastics) discloses that variable speed drives, as mentioned above.  Thus, the screw machine is capable of having various pressures, including atmospheric pressure, therein by varying the variable speed drive depending upon the desired processing conditions including screw shaft speed to achieve a desired pressure.
Relative to synthetic granules or molded parts, it would have been obvious to further modify the device with a tool, as recited by Fritsch (US 3,261,056), because such a modification is known in the art and would enable manufacturing of synthetic granules, extruded profiled or molded parts.
As to claims 50 and 79, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the device wherein the melt pump is disposed at an angle approximately between 15° and 75° relative to the screw machine, because such a modification is known in the art, as disclosed by Munz (US 2006/0233903: (fig. 5; paragraph [0035], the first extruder 1 can be crosswise of the second extruder or at various angles as roughly outlined in fig. 5; thus angles between 15° and 75° would be obvious), and would provide an alternative configuration for positioning the screw machine and the melt pump relative to each other which is known to be operable in the art.
.
Claims 53 are rejected under pre-AI A 35 U.S.C. 103(a) as being unpatentable over Fisher (Extrusion of Plastics) in view of Munz (US 2006/0233903), Fritsch (US 3,261,056), Strecker (US 4,765,745) and Bocker et al. (US 4,092,089) as applied to claims 49-51, 54-55, 59-60, 79-82 and 86 above, and further in view of Guntherberg et al. (US 6,165,399).
Fisher (Extrusion of Plastics), Munz (US 2006/0233903), Fritsch (US 3,261,056), Strecker(US 4,765,745) and Bocker et al. (US 4,092,089) do not disclose the limitations of claim 53.
Guntherberg et al. (US 6,165,399) discloses a device for manufacturing synthetic granules, extruded profiled or molded parts, the device comprising a melt pump (col. 4, line 8, to col. 5, line 9) including at least a first and second worm conveyor (col. 4, lines 8-12 and 53-57); and a tool for creating the granules, the extruded profile or the molded parts, wherein the melt pump presses the synthetic melt through the tool (col. 12, line 62, to col. 13, line 6);
(Claim 53) wherein the worm conveyors are configured to have a ratio between an outward diameter (Da) and a core diameter (Di) is approximately between 1.6 and 2.4 (col. 14, lines 14-35, ratio of from 1.2 to 1.8 or more than 2 depending upon the type and amounts of the extrusion material components); and
wherein at least one of the first or second worm flights has a rectangular or trapeze- shaped thread profile (col. 5, lines 51-61).
.
Claims 56-57 and 83-84 are rejected under pre-AI A 35 U.S.C. 103(a) as being unpatentable over Fisher (Extrusion of Plastics) in view of Munz (US 2006/0233903), Fritsch (US 3,261,056), Strecker (US 4,765,745) and Bocker et al. (US 4,092,089)as applied to claims 49-51, 54-55, 59-60, 79-82 and 86, and further in view of Loomans (US 3,900,187).
Fisher (Extrusion of Plastics), Munz (US 2006/0233903), Fritsch (US 3,261,056), Strecker (US 4,765,745) and Bocker et al. (US 4,092,089) do not disclose the limitations of claim 56-57.
Loomans (US 3,900,187)discloses a melt pump including a compressor and a drive (col. 2, lines 20-24; electric motor); wherein the compressor includes a first and second worm conveyor 18, 19;
(Claims 56, 83) wherein the first worm conveyor 18 disposed vertically according to a second worm conveyor 19 (figs. 1-2); and
(Claims 57, 84) a gear G provided between the drive (col. 2, lines 20-24; electric motor) and the compressor, wherein the first and second worm conveyors are synchronously drivable (col. 2, lines 14-35, electric motor drives the conveyors at the same speed).
As to claims 56, 83, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the first worm conveyor to be disposed vertically according to the second worm conveyor, as disclosed by Loomans (US 3,900,187), because such a modification is known in the art and would provide an alternative configuration for the melt pump known to be operable in the art.
.
Claims 58 and 85 are rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Fisher (Extrusion of Plastics) in view of Munz (US 2006/0233903), Fritsch (US 3,261,056), Strecker (US 4,765,745) and Bocker et al. (US 4,092,089) as applied to claims 49-51, 54-55, 59-60, 79-82 and 86 above, and further in view of Loomans (US 3,900,187) and Guntherberg et al. (US 6,165,399).
Fisher (Extrusion of Plastics), Munz (US 2006/0233903), Fritsch (US 3,261,056), Strecker (US 4,765,745) and Bocker et al. (US 4,092,089) do not disclose the limitations of claim 58.
Loomans (US 3,900,187)discloses a melt pump including a compressor and a drive (col. 2, lines 20-24; electric motor); wherein the compressor includes a first and second worm conveyor 18, 19; and further including a gear G provided between the drive (col. 2, lines 20-24; electric motor) and the compressor, wherein the first and second worm conveyors are synchronously drivable (col. 2, lines 14-35, electric motor drives the conveyors at the same speed).
Guntherberg et al. (US6,165,399) disclose a melt pump including a first and second worm conveyor (col. 4, lines 8-13) having a screw speed of 50 to 1200 rpm, preferably 100-700 rpm, depending upon the chemical and physical properties of the extrusion material components and their ratios (col. 13, line 63, to col. 14, line 13).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the device with a gear, as disclosed by Loomans (US 3,900,187), because such a modification is known in the art and would enable synchronous driving of the worm conveyors; and to further modify the drive and the gear to enable a rotation speed of at least one of the first or second worm conveyors between approximately 30 rpm and 300 rpm because such speed would .
Claims 87-91 and 95 is/are rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Fisher (Extrusion of Plastics) in view of Munz (US 2006/0233903), Fritsch (US 3,261,056), Strecker (US 4,765,745), Bocker et al. (US 4,092,089) and Guntherberg et al. (US 6,165,399).
(Claim 87) Fisher (Extrusion of Plastics) discloses a device for manufacturing synthetic granules, extruded profiles or molded parts (p. 195), the device comprising:
a screw machine for producing synthetic melt (Fig. 4.9; p. 102, the Anger two-stage twin screw machine uses two pairs of intermeshing screws arranged in series with the output from the first pair, known as the plasticizing (melting) screws, feeding directly into the second pair or discharge screws; the first pair defining a screw machine; p. 90, “thermoplastics” define synthetic materials which are melted in the screw machine)
a melt pump to discharge the synthetic melt (Fig. 4.9; p. 102, the second pair, mentioned above, defines the melt pump; pp. 90, 91, 94, intermeshing twin screw extruders define pumps); and
a tool for creating the granules, the extruded profile or the molded parts (p. 195, the die defines a tool),
wherein the melt pump presses the synthetic melt through the tool (pp. 102,195, the second pair (the melt pump), as mentioned above, discharges the melt and delivers the melt to the die causing the melt to press through the tool (die) to form an extruded profile or molded parts; p. 93, screws feed to a common die),

wherein the melt pump includes a compressor and the separate drive,
wherein the compressor includes a housing (Fig. 4.9 shows the housing for the first pair; p. 99, the barrel having a figure eight bore; the barrel defines a housing), an inlet and an outlet opening and at least a first and a second worm conveyor disposed in the housing (Fig. 4.9 shows an inlet for the first pair connected to a hopper and an outlet connected to the second pair; p. 102, the second pair of intermeshing screws defining a first and a second worm conveyor),
wherein the first worm conveyor includes a first worm flight,
wherein the second worm conveyor includes a second worm flight (Fig. 4.3 shows first and second worm conveyors having a first and a second worm flight, respectively; Fig. 4.9 shows the second pair having a first and a second worm flight),
wherein the first and the second worm conveyor and the first and second worm flight are configured in such a manner that a force feed of the synthetic melt occurs (pp. 90, 91, 94, positive pump mechanism, positive pump, positive feed, material is carried forward)
wherein at least one of the first or the second worm conveyors is driven by the drive (p. 102, both pairs of screws are separately powered with variable-speed drives),
wherein the first worm conveyor including the first worm flight and the second worm conveyor including the second worm flight are configured so that they correspond to one another and engage with one another in such a manner that between the housing, the first worm conveyor and the second worm conveyor at least one worm chamber is established (p. 94, the material fed to the twin screw extruder is established in discrete C-shaped sections; Fig. 4.3 shows the C-shaped sections being contained within worm chambers defined by the first and second conveyor and the housing),

wherein the housing gap is small enough to axially seal the at least one worm chamber,
wherein the housing gap is between 0.05 mm and 2 mm (p. 93, trapped air or gas (i.e., because of sealing), p. 94, material cannot be easily transferred from one section to another (i.e., because of sealing); p. 99, housing gap is of the order of a tenth of a milimetre (0.1 mm) and is capable of sealing; the instant specification [0039], [0046], [0072], [0075] discloses that housing gaps between 0.05 mm and 2 mm enables sealing),
wherein the first worm flight and the second worm conveyor are configured to correspond to one another in such a manner that a worm gap is established therebetween,
wherein the second worm flight and the first worm conveyor are configured to correspond to one another in such a manner that a worm gap is established therebetween,
wherein the worm gaps are small enough to make the worm chamber axially sealed (p. 93, trapped air or gas (i.e., because of sealing), p. 94, material cannot be easily transferred from one section to another (i.e., because of sealing); p. 99, altering clearances between screws (which define worm gaps between the first worm flight and the second worm conveyor and the second worm flight and the first worm conveyor)); 
(Claim 87) wherein the at least one of the first or second worm conveyors has a length to outer diameter ratio between approximately 2.0 and 5.0 (p. 99, it is possible to alter the length/diameter (L/D) ratio; thus such L/D ratios between approximately 2.0 and 5.0 would have been found in finding operable ratios when altering the L/D ratios);

(Claim 91) wherein at least one of the first or second worm flights has a profile angle approximately between 0° and 20° (rectangular or square shaped threads have a profile angle of 0°; Fig. 4.6 (a) shows threads having angled flanks; p. 99, flanks are tapered (angled); thus such angles of between 0° and 20° would have been found in finding operable angles for the tapered flanks); and
(Claim 95) wherein the first and second worm conveyor are configured to rotate in opposite directions to one another (Fig. 4.5; p. 91, opposite directions).
However, Fisher (Extrusion of Plastics) does not disclose the melt pump to increase pressure of the synthetic melt, the worm gaps being between 0.05 mm and 2 mm, wherein transfer of the synthetic melt from the screw machine to the melt pump is to occur at atmospheric pressure OR wherein each of the worm conveyors is configured to have a ratio between an outward diameter and a core diameter of approximately between 1.6 and 2.4.
Munz (US 2006/0233903) discloses a device for extruding synthetic (plastic) melt (e.g., paragraph [0002]), the device comprising:
a screw machine 1 for producing synthetic (plastic) melt (e.g., figs. 1, 5; paragraph [0002]; the first extruder (e.g., screw machine 1) melts the extrusion material; instant specification [0035] discloses that the worm machine mixes and kneads extrusion materials into melt; the screw machine 1 of Munz mixes and kneads extrusion material into a melt);
a melt pump 2 to increase pressure of the synthetic melt (e.g., paragraph [0002], pressure build up takes place in second extruder); 
wherein the melt pump 2 is separate from the screw machine 1 (figs. 1, 5) and the melt pump 2 is driven by a separate drive 6 from the screw machine 1,

wherein the compressor includes a housing 20, an inlet and an outlet opening (figs. 1-5) and at least a first and a second worm conveyor 23, 24 disposed in the housing 20,
wherein the first worm conveyor 23 includes a first worm flight (fig. 5), 
wherein the second worm conveyor 24 includes a second worm flight (fig. 5), 
wherein the first and the second worm conveyor 23, 24 and the first and second worm flight are configured in such a manner that a force feed of the synthetic melt occurs (paragraph [0002], pressure buildup causes a force feed to occur),
wherein at least one of the first or the second worm conveyors 23, 24 is driven by the drive 6 (paragraphs [0025], [0028]),
wherein the first worm conveyor 23 including the first worm flight and the second worm conveyor 24 including the second worm flight are configured so that they correspond to one another and engage with one another in such a manner that between the housing 20, the first worm conveyor 23 and the second worm conveyor 24 at least one worm chamber is established (figs. 1, 5),
wherein the housing 20 is configured to correspond to an outer contour of the first and the second worm flight, respectively, in such a manner that a housing gap is established therebetween (figs. 1,5),
wherein the first worm flight and the second worm conveyor 24 are configured to correspond to one another in such a manner that a worm gap is established therebetween (figs. 1, 5), and
wherein the second worm flight and the first worm conveyor 23 are configured to correspond to one another in such a manner that a worm gap is established therebetween (figs. 1, 5); 

	wherein the first and the second worm conveyor 23, 24 are configured to rotate in opposite directions to one another (paragraph [0028]).
Fritsch (US 3,261,056) discloses a device (figure) for manufacturing synthetic granules, extruded profiled or molded parts, the device comprising a screw machine 2 for producing synthetic (plastic) melt (col. 1, lines 11-17; col. 2, lines 21-30; extruding means 2 with worm (screw) 2" (screw machine) plasticizes extrusion material into a melt); a melt pump 3; and a tool 4 for creating the granules, the extruded profile or the molded parts, wherein the melt pump 3, 3" presses the synthetic melt through the tool 4 (figure; col. 1, lines 11-17; col. 2, lines 1-10 and 35-39).
Strecker (US 4,765,745) discloses a device for extruding synthetic melt, the device comprising a screw machine 1 for producing synthetic (plastic) melt; and a melt pump 6, wherein the screw machine 1 and the melt pump 6 are each defined by intermeshing twin screw machines (col. 3, lines 20-27; col. 4, lines 19-29). Melt pumps can include twin screws defining axially closed pump systems forming individual chambers, which are able to build up high pressures in the case of very small chamber-casing clearances (col. 1, lines 19-28).
Bocker et al. (US 4,092,089) discloses a melt pump defined by a twin screw extruder 1, the twin screw extruder 1 comprising a housing, an inlet opening, an outlet opening configured to deliver a plastic melt to a tool 11 for creating granules from the melt (fig. 1); a first worm conveyor 3 disposed within the housing and including a first worm flight (figs. 1-3); a second worm conveyor 3 disposed within the housing and including a second worm flight engaging the first worm flight of the first worm conveyor 23 to enable a force-feed of the plastic melt into pipe 6 (figs. 1-3; the twin screw extruder creates a feeding force which forces extrusion material forward for delivery); wherein a housing gap δ is -3 to about 30x10-3 times the outer screw diameter (da), thus δ=0.004(da) to 0.03(da)= 0.004(31.6 mm) to 0.03(31.6 mm) = 0.1264 mm to 0.948 mm; note that the instant specification discloses that these dimensions enable the gap seal); a worm gap(s) is defined between the first and second worm conveyors 3, 3 having a distance of between 0.05 mm and 2.0mm and establishing a second gap seal (figs. 2-3; col. 4, lines 34- 57; s=0.3mm; s is within a range of from about 4x103  to about 30x103  times the outer screw diameter (da), thus s =0.004(da) to 0.03(da)= 0.004(31.6 mm) to 0.03(31.6 mm) = 0.1264 mm to 0.948 mm; note that the instant specification discloses that these dimensions enable the gap seal), the first and second gap seals establishing at least one axially sealed worm chamber between the housing and the first and second worm conveyors (since the gap seals have the instantly claimed dimensions which enable such sealing).  Bocker et al. (US 4,092,089) discloses that such dimensions provide a minimum clearance between the screw crests and housing as well as between the intermeshing screw shafts (col. 2, lines 63-68).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the melt pump of Fisher (Extrusion of Plastics) to increase pressure of the melt, as disclosed by Munz (US 2006/0233903), because such a modification is known in the art and would provide an alternative configuration for the device known to be operable for building up melt pressure prior to extrusion; and to further modify the device such that the worm gaps are between 0.05mm and 2mm, because such dimensions are known in the twin screw art to provide minimum clearances, as disclosed by Bocker et al. (US 4,092,089).  Further, such dimensions would have been found in finding the very small clearances corresponding to a desired high pressure build up, as taught by Strecker (US 4,765,745 relative to twin screw extruders.  
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
As to the transfer of the synthetic melt from the screw machine to the melt pump being to occur at atmospheric pressure, pressure within a screw machine is dependent upon processing conditions including the extrusion material used, temperatures, and the speed of the screw shafts, as disclosed by Fritsch (US 3,261,056: col. 1, lines 31-37).  Fisher (Extrusion of Plastics) discloses that variable speed drives, as mentioned above.  Thus, the screw machine is capable of having various pressures, including atmospheric pressure, therein by varying the variable speed drive depending upon the desired processing conditions including screw shaft speed to achieve a desired pressure.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the ratio to be approximately between 1.6 and 2.4 because such ratios would have been found depending upon the type and amounts of the extrusion material components, as taught by Guntherberg et al. (US 6,165,399), and because ratios of 1.2 to 1.8 or more than 2 are known in the art, as taught by Guntherberg et al. (US 6,165,399).
Relative to synthetic granules or molded parts, it would have been obvious to further modify the device with a tool, as recited by Fritsch (US 3,261,056), because such a modification is known in the art and would enable manufacturing of synthetic granules, extruded profiled or molded parts.
As to claim 88, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the device wherein the melt pump is disposed at an angle approximately between 15° and 75° relative to the screw machine, because such a modification is 
As to claim 89, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the melt pump to increase pressure of the synthetic melt from atmospheric pressure to between 400 bar and 600 bar because such pressures would have been found depending upon the desired amount of high pressure build-up in view of the teachings of Munz (US 2006/0233903: [0002]) and Strecker (US 4,765,745: col. 1, lines 19-28) and depending upon processing conditions, such as the viscosity of the extrusion material and the device clearances (i.e. housing gap, worm gaps).
Claims 92-93 are rejected under pre-AI A 35 U.S.C. 103(a) as being unpatentable over Fisher (Extrusion of Plastics) in view of Munz (US 2006/0233903), Fritsch (US 3,261,056), Strecker (US 4,765,745), Bocker et al. (US 4,092,089) and Guntherberg et al. (US 6,165,399) as applied to claims 87-91 and 95, and further in view of Loomans (US 3,900,187).
Fisher (Extrusion of Plastics), Munz (US 2006/0233903), Fritsch (US 3,261,056), Strecker (US 4,765,745), Bocker et al. (US 4,092,089) and Guntherberg et al. (US 6,165,399) do not disclose the limitations of claim 92-93.
Loomans (US 3,900,187)discloses a melt pump including a compressor and a drive (col. 2, lines 20-24; electric motor); wherein the compressor includes a first and second worm conveyor 18, 19;
(Claim 92) wherein the first worm conveyor 18 disposed vertically according to a second worm conveyor 19 (figs. 1-2); and

As to claim 92, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the first worm conveyor to be disposed vertically according to the second worm conveyor, as disclosed by Loomans (US 3,900,187), because such a modification is known in the art and would provide an alternative configuration for the melt pump known to be operable in the art.
As to claim 93, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the device with a gear, as disclosed by Loomans (US 3,900,187), because such a modification is known in the art and would enable synchronous driving of the worm conveyors.
Claim 94 is rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Fisher (Extrusion of Plastics) in view of Munz (US 2006/0233903), Fritsch (US 3,261,056), Strecker (US 4,765,745), Bocker et al. (US 4,092,089) and Guntherberg et al. (US 6,165,399) as applied to claims 87-91 and 95 above, and further in view of Loomans (US 3,900,187) and Guntherberg et al. (US 6,165,399).
Fisher (Extrusion of Plastics), Munz (US 2006/0233903), Fritsch (US 3,261,056), Strecker (US 4,765,745), Bocker et al. (US 4,092,089) and Guntherberg et al. (US 6,165,399) do not disclose the limitations of claim 94.
Loomans (US 3,900,187)discloses a melt pump including a compressor and a drive (col. 2, lines 20-24; electric motor); wherein the compressor includes a first and second worm conveyor 18, 19; and further including a gear G provided between the drive (col. 2, lines 20-24; electric motor) and the compressor, wherein the first and second worm conveyors are synchronously drivable (col. 2, lines 14-35, electric motor drives the conveyors at the same speed).

It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the device with a gear, as disclosed by Loomans (US 3,900,187), because such a modification is known in the art and would enable synchronous driving of the worm conveyors; and to further modify the drive and the gear to enable a rotation speed of at least one of the first or second worm conveyors between approximately 30 rpm and 300 rpm because such speed would have been found depending upon the chemical and physical properties of the extrusion material components and their ratios, as taught by Guntherberg et al. (US 6,165,399), and because speeds of 50 to 1200 rpm, preferably 100-700 rpm, are known in the art as disclosed by Guntherberg et al. (US 6,165,399).
Response to Amendment
The Declaration of Matthias Henke under 37 CFR 1.132 filed December 22, 2021 is insufficient to overcome the rejection of the instant claims based upon the 35 USC 103 rejections as set forth in the last Office action.  The Declaration makes respective statements relative to improvements and benefits over gear pumps.  However, the prior art rejections do not require gear pumps.  The respective prior art used in the rejections already disclose using twin screw extruders as melt pumps, as mentioned above.  Thus, such statements do not address the closest prior art at all, namely the prior art used in the rejections.  Respective statements refer to apparatus meeting the limitations of the pending claims.  However, there is no clear nexus between such statements and particular limitations of the instant claims.  Note that a more detailed apparatus can meet the broad limitations of the pending claims, but it would not be clear if results or benefits are because of the further details.  Respective statements state Tokai Corp. v. Easton Enters., Inc., 632 F.3d 1358, 1369 (Fed. Cir. 2011).  If the feature that creates the commercial success was known in the prior art, the success is not pertinent, Ormco Corp. v. Align Tech., Inc., 463 F.3d 1299, 1312 (2006).  The Declaration states “After being advised of Applicant’s. European Patent No. 2864104 B1 for the invention, Buss initially threatened to oppose the patent. Ultimately, however, Buss entered into a license agreement under which Buss pays annual license fees to Applicant.”  However, it is not clear if the license was made because of the claimed invention or the threat of litigation.  Evidence of licensing is a secondary consideration which must be carefully appraised as to its evidentiary value because licensing programs may succeed for reasons unrelated to the unobviousness of the product or process, e.g., license is mutually beneficial or less expensive than defending infringement suits, EWP Corp. v. Reliance Universal, Inc.,
The Declaration of Mark A. Weih under 37 CFR 1.132 filed December 22, 2021 is insufficient to overcome the rejection of the instant claims based upon the 35 USC 103 rejections as set forth in the last Office action.  The Declaration makes respective statements relative to improvements and benefits over gear pumps.  However, the prior art rejections do not require gear pumps.  The respective prior art used in the rejections already disclose using twin screw extruders as melt pumps, as mentioned above.  Thus, such statements do not address the closest prior art at all, namely the prior art used in the rejections.  The statements refer to the twin screw melt pump offered for sale by Henke.  It cannot be determined what features were included in such twin screw melt pump, and thus a nexus between the statements and the particularly limitations of the instant claims cannot be made.  It is noted that testing in the statements occurred after filing of this application.  Thus, it is not clear if Applicant was aware at the time of filing this application of such benefits from the testing.  There is not clear nexus between the testing benefits and the particular limitations of the instant claims.  Further, such statements are not commensurate in scope with the claimed invention which does not require such benefits.  The statements appear to show commercial success.  No nexus is provided between the commercial success and the particular limitations of the claims.  Note that many instantly claimed elements are known in the prior art, as mentioned in the prior art rejections above.  If commercial success is due to an element in the prior art, no nexus exist, Tokai Corp. v. Easton Enters., Inc., 632 F.3d 1358, 1369 (Fed. Cir. 2011).  If the feature that creates the commercial success was known in the prior art, the success is not pertinent, Ormco Corp. v. Align Tech., Inc., 463 F.3d 1299, 1312 (2006).
The Declaration of Eike Wedell under 37 CFR 1.132 filed December 22, 2021 is insufficient to overcome the rejection of the instant claims based upon the 35 USC 103 rejections as set forth in the last Office action.  The Declaration makes respective statements relative to improvements and benefits over gear pumps.  However, the prior art rejections do not require gear pumps.  The respective prior art used in the rejections already disclose using twin screw extruders as melt pumps, as mentioned above.  Tokai Corp. v. Easton Enters., Inc., 632 F.3d 1358, 1369 (Fed. Cir. 2011).  If the feature that creates the commercial success was known in the prior art, the success is not pertinent, Ormco Corp. v. Align Tech., Inc., 463 F.3d 1299, 1312 (2006).
The Declaration of Matthias Link under 37 CFR 1.132 filed December 22, 2021 is insufficient to overcome the rejection of the instant claims based upon the 35 USC 103 rejections as set forth in the last Office action.  The Declaration makes respective statements relative to improvements and benefits over gear pumps.  However, the prior art rejections do not require gear pumps.  The respective prior art used in the rejections already disclose using twin screw extruders as melt pumps, as mentioned above.  Thus, such statements do not address the closest prior art at all, namely the prior art used in the rejections.  The statements refer to the twin screw melt pump offered for sale by Henke.  It cannot be determined what features were included in such twin screw melt pump, and thus a nexus between the statements and the particularly limitations of the instant claims cannot be made.  It is noted that testing in the statements occurred after filing of this application.  Thus, it is not clear if Applicant was aware at Tokai Corp. v. Easton Enters., Inc., 632 F.3d 1358, 1369 (Fed. Cir. 2011).  If the feature that creates the commercial success was known in the prior art, the success is not pertinent, Ormco Corp. v. Align Tech., Inc., 463 F.3d 1299, 1312 (2006).
Response to Arguments
Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Munz discloses a material processing plant including first and second screw-type extruding machines 1 and 2. The Examiner correlates extruding machine 1 with the “screw machine” in the claims and extruding machine 2 with the “melt pump” in the claims citing to paragraph [0002] in Munz which refers to “pressure build-up” in the extruding machine 2. Office Action of April 2, 2021 at p. 3, line 25 to p. 4, line 4. Munz, however, is a fundamentally different machine than Applicant’s claimed device. Applicant’s claimed device separates the functions of mixing the melt and increasing the pressure of the melt into two separate devices (i.e., the “screw machine” for mixing and providing a melt and the “melt pump” for increasing the pressure of the melt). In Munz, the extruder 2 is used both for mixing the melt and increasing the pressure. See Munz at { [0002] (‘Homogenizing and pressure build-up then takes place in a second, downstream extruder.”). The device in Munz is not a melt pump within the meaning of the claims. While mixing extruders and melt pumps may both use a twin screw configuration, the relative dimensions of the housing, worm conveyors and worm flights 
	The Examiner respectfully disagrees.  As mentioned above, Fisher (Extrusion of Plastics) discloses that intermeshing twin screw extruders are pumps.  Thus, the second pair of intermeshing twin screws of Fisher defines a melt pump, and the intermeshing twin screws of Munz also define a melt pump.  Applicant argues a specific definition for “melt pump” bases on functionality requirements which is not commensurate in scope with the instant claims because the instant claims only require increasing 
	Applicant argues that those of skill in the art have typically used a standalone gear pump to increase the pressure following a mixing stage. 
	However, while gear pumps have been used between extruder screws and a die, it is also known in the art that a die can be directly connected to the screws (Fisher (Extrusion of Plastics), p. 93, screws to feed a die; p. 195, screws deliver molten material to the die; Fritsch (US 3,261,056) (see figure).  
	Applicant argues that the Examiner acknowledges that the extruder 2 in Munz is not a melt pump meeting the specific limitations in claim 49 and, in particular, a melt pump having a housing gap between the housing and worm conveyors and a worm gap between the worm conveyors that axially seals the worm chambers as claimed in claim 49. Office Action of April 2, 2021 at p. 5, lines 12-18. The Examiner argues, however, that Strecker meets the recited limitations and that it would be obvious to modify the extruder 2 in Munz to meet the limitations of claim 49 in view of Strecker. /d. at p. 6, lines 3-8 and 17-21. Applicant respectfully disagrees.
	However, such arguments are moot in view of the newly presently prior art rejections above.  As mentioned above, Fisher (Extrusion of Plastics) discloses a melt pump.
Applicant argues that Strecker’s device is intended to process low viscosity suspensions (see Strecker at col. 1, lines 10-13) unlike Applicant’s invention which is configured to highly filled plastic melts (e.g., a melt comprising high density polyethylene with 80% calcium carbonite). Although Strecker describes its pumps 1| and 6 as “inter-meshing co-rotating twin screw pump[s],” Strecker does not illustrate or describe the arrangement of the screws and their position relative to housing. The drawings in Strecker only show the exterior “casing” 4, 9 in which the screw elements of the pump are contained. The only description of the screws is that they are “inter-meshing co-rotating” screws. Column 4, lines 
The Examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The gaps and chambers are disclosed by Fisher (Extrusion of Plastics).  In response to applicant's argument that Strecker is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Strecker is in the field of applicant’s endeavor, namely twin screw extruders, and related to the particular problem with which applicant was concerned, namely operable twin screw extruder dimensions.
	Applicant argues that Strecker specifically teaches away from the use of the “small chamber-casing clearances” in the extruder. Strecker notes that the small clearances “lead to a high degree of wear, which on the one hand increases maintenance costs and on the other hand over a period of time leads to a drop in pressure build-up capacity” and that throughput is also limited. Strecker at col. 1, lines 19-34. Strecker’s device is designed to overcome these deficiencies by employing sequential drag flow pumps and intervening pressure pipes and shut-offs. Strecker at col. 1, lines 61 to col. 2, line 24. Therefore, Strecker actually teaches away from the “melt pump” in Applicant’s claimed invention and, specifically, a pump having the “housing gap” and “worm gap” recited in Applicant’s claimed invention. The point of Applicant’s melt pump is to generate a substantial pressure increase in the melt. Strecker teaches that “small chamber-casing clearances” will lead to a “drop in pressure build-up capacity.” Therefore, one of ordinary skill in the art would not modify the extruder 2 in Munz to meet the limitations of the melt pump of Applicant’s claimed invention based on the teachings of Strecker.
	However, such arguments are moot in view of the newly presently prior art rejections above.  As mentioned above, Fisher (Extrusion of Plastics) discloses a melt pump.  The Examiner does not agree that Strecker teaches away.  While small chamber casing clearances have cons, there is a clear teaching that such small clearances enable high pressure.
	Applicant argues that second, as discussed above, the extruder 2 in Munz is provided for mixing of the materials to form the melt. See Munz at J [0002] (‘Homogenizing and pressure build-up then takes place in a second, downstream extruder.”). Because the extruder is used for mixing, one of ordinary skill in the art would recognize that the housing gap between the housing and the worm conveyors and the 
However, such arguments are moot in view of the newly presently prior art rejections above.  As mentioned above, Fisher (Extrusion of Plastics) discloses a melt pump and that intermeshing twin screw extruders define melt pumps.
	Applicant argues that the prior art used in the prior art rejections does not disclose the limitations of the instant claims.
	The Examiner respectfully disagrees.  See prior art rejections above which maps out the limitations relative to the prior art.
	Applicant argues that one or more of claims 53-55 recites patentable subject matter apart from their dependence on claim 49. Claim 53, for example, recites “wherein each of the worm conveyors 1s configured to have a ratio between an outward diameter (Da) and a core diameter (Di) of approximately between 1.6 and 2.4.” In rejecting claim 53, the Examiner cites to Guntherberg et al.’s disclosure or an extruder screw having a diameter ratio overlapping the claimed range. See Office Action of April 2, 2021 at p. 8, lines3-11. Applicant notes, however, that Guntherberg et al. describe an integrated extruder and pressure increasing device (see Figure 1) having the deficiencies described in the background of the 
	The Examiner respectfully disagrees.   Guntherberg et al. discloses a twin-screw extruder (i.e., col. 4, lines 53-54).  As mentioned above, Fisher (Extrusion of Plastics) discloses that intermeshing twin 
Applicant argues that claim 60 recites patentable subject matter apart from its dependence on claim 49. Claim 60 recites “wherein the at least one of the first or second worm conveyors has a length to outer diameter ratio between approximately 2.0 and 5.0.” In rejecting claim 60, the Examiner cites to Burg et al.’s disclosure or a worm conveyor purportedly having the claimed ratio. See Office Acton of April 2, 2021 at p. 10, line 23 to p. 11, line 2. Applicant notes, however, that worm conveyor described in Burg et al. is part of an extruder 20—not a melt pump. While mixing extruders and melt pumps may both use a twin screw configuration, the relative dimensions of the housing, worm conveyors and worm flights differ significantly between the two because the two devices form fundamentally different operations. In particular, one of ordinary skill in the art would understand that mixing extruders must maintain relatively wide spacing between the housing and the worm conveyors and between the two worm conveyors to move material between worm chambers and to mix the material. Conversely, one of ordinary skill in the art would also understand that melt pumps must maintain relatively narrow spacing between the housing and the worm conveyors and between the two worm conveyors to allow a buildup of pressure. Because these two functions (mixing and increasing pressure) require opposing structural characteristics, it is not possible for a single device to both mix materials to form the melt and buildup significant pressure of the melt. For this reason, one of ordinary skill in the art would not apply teachings relating to the structure of a mixing extruder to design a melt pump or teachings relating to a melt pump to design a mixing extruder. The extruder 20 relied upon by the Examiner in Burg et al is a mixing extruder. Burg et al. describe a main extruder 20 configured to receive compound A and compound B for mixing to form a melt. Burg et al. actually recommend use of a gear pump 5 to increase the pressure for the compounds prior to entry of the compounds into the extruder 20 in part because extruder 20 cannot itself create any significant pressure increase. The extruder 20 then blends compounds A and B 
However, such arguments are moot in view of the newly presently prior art rejections above.  As mentioned above, Fisher (Extrusion of Plastics) discloses a melt pump and adjusting L/D ratios, as mentioned above.
Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive. 
Applicant argues commercial success in view of licensing and sale prices in view of the filed 132 Declarations.
However, the Declarations are addressed above.  There is no clear nexus between sales/licensing and particular limitations of the claims.  What sale prices are normally expected in the market?  Does the commercial success flow from the functions disclosed or inherent in the specification description?  No nexus is provided between the commercial success and the particular limitations of the claims.  Note that many instantly claimed elements are known in the prior art, as mentioned in the prior art rejections above.  If commercial success is due to an element in the prior art, no nexus exist, Tokai Corp. v. Easton Enters., Inc., 632 F.3d 1358, 1369 (Fed. Cir. 2011).  If the feature that creates the commercial success was known in the prior art, the success is not pertinent, Ormco Corp. v. Align Tech., Inc., 463 F.3d 1299, 1312 (2006).  See MPEP 716.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744